Citation Nr: 1710282	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  06-07 602 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability, to include as secondary to tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1967 to April 1974.  The Veteran served in the Oklahoma Army National Guard from 1985 through 2006, with active duty from January 1991 to May 1991 and January 2003 to December 2004.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The veteran appealed that decision to BVA, and the case was returned to the Board for appellate review.

This matter was remanded by the Board in October 2008, August 2009, October 2011, November 2013, and May 2015 for further development.  The case has been returned for appellate review.  

The record before the Board consists of the electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

A video conference hearing was held in August 2008, with the veteran sitting at the
Muskogee RO, and the undersigned Veterans Law Judge (VLJ), sitting in
Washington, DC.  A transcript of the testimony is in the claims file


FINDINGS OF FACT

1.  The Veteran's hearing loss disability pre-existed his entrance into active military service and did not increase in severity during active duty military service or subsequent periods of active duty for training.

2.  The Veteran's hearing loss disability is neither due to, or aggravated by, his service connected tinnitus. 


CONCLUSION OF LAW

Hearing loss existed prior to service and was not aggravated by active military service and is not secondary to his service-connected tinnitus.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board remanded this matter most recently in May 2015, instructing the RO to: (1) obtain updated VA treatment records; (2) schedule the Veteran for a VA examination to determine the etiology of his claimed bilateral hearing loss disability; and (3) readjudicate the issue on appeal.

VA took appropriate steps to obtain updated VA treatment records.  The Veteran was scheduled for and attended a May 2016 VA audiological examination.  VA readjudicated the matter in a June 2016 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to this instant claim.  

Duty to Notify

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v.  Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In the instant case, notice was provided to the Veteran in August 2009.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  A Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC) was provided in June 2016.  As the content of the notice letter fully complies with the requirements of 38 U.S.C.A § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.


Duty to Assist

VA also satisfied its duty to assist the Veteran in the development of his claim.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

In May 2016, VA provided the Veteran a medical examination and obtained a medical opinion addressing whether his current hearing loss had onset during or was caused by active service.  The examination and opinion are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's hearing loss, she provided a sufficiently detailed description of the disability, and she provided an analysis to support her opinion.  See Steft v. Nicholson, 21 Vet. App 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), §5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  

III. Service Connection - Bilateral Hearing Loss Disability

Evidentiary Background

The Veteran served in in the United States Navy from September 1967 until April 1974.  The entry audiogram at the time of the Veteran's enlistment into the U.S. Navy showed the following threshold:


500
1000
2000
3000
4000
Right
-5
-10
-10
Did not test
40
Left
0
0
-10
Did not test
40

The Board notes that the Veteran's hearing loss was "noted" prior to entry.  The Veteran's primary Military Occupational Specialty (MOS) was an Aviation Electronics Technician.  

The Veteran stated that from 1968-1971 he was stationed out of Jacksonville, FL where he worked periodically on the flight line.  The Veteran reported that hearing protection was provided and used.  The Veteran reported that in 1971 he was transferred to Corpus Christi, TX where he also worked on the flight line as an electronics and avionics technician.  An exit evaluation in March 1974 revealed the following:


500
1000
2000
3000
4000
Right
5
0
0
25
50
Left
5
5
0
5
45
The Veteran's rejoined the military in 1985, after having worked in the private sector.  The Veteran's Oklahoma Army National Guard Enlistment exam, in 1985, revealed the following:


500
1000
2000
3000
4000
Right
10
5
5
35
55
Left
10
0
5
30
55

Specific testing was noted in 1991 following his deployment and again after his deployment in 2003-2004.  

1991

500
1000
2000
3000
4000
Right
5
5
5
50
60
Left
5
5
0
50
45

2004

500
1000
2000
3000
4000
Right
5
10
5
60
65
Left
10
5
5
55
20

In October 2006 the Veteran was denied service connection for bilateral hearing loss due to a lack of evidence of worsening of a preexisting condition by aggravation.  Service connection for tinnitus was also denied because the Veteran's medical records did not show a complaint of or diagnosis of tinnitus.  See October 2006 Rating Decision.  A Notice of Disagreement (NOD) was filed in October 2007.  See November 2006 NOD.

In April 2007, an SOC was furnished to the Veteran.  The Veteran's hearing loss was denied because the evidence showed that the Veteran's hearing loss existed prior to the Veteran's entrance into active duty in 1967 and that there was no objective evidence of a worsening.  Service connection for tinnitus was also denied because the Veteran's medical records did not show a complaint of or diagnosis of tinnitus.  See April 2007 SOC.

Following a Board remand in October 2008, the Veteran was given a VA audiological exam in February 2009.  The Veteran's audiometric results were the following:


500
1000
2000
3000
4000
Right
10
5
10
50
55
Left
10
5
10
60
60

Word recognition testing using the recorded Maryland CNC Word List yielded a
Score of 96 percent in the right ear and 92 percent in the left ear.  The examiner opined that the Veteran's discharge audiogram showed no substantial change in hearing sensitivity in both ears and that it was less likely than not that the Veteran's hearing loss was exacerbated by his military service.   In regard to the Veteran's claim of service-connection for tinnitus the examiner opined that it was less likely than not that the veteran's claim of tinnitus was a result of military service.  See February 2009 VA Examination.  A March 2009 SSOC once again denied the Veteran's service connection claims for hearing loss and tinnitus.  

In August 2009, the Veteran's claim was once again remanded by the Board for a new examination.  A December 2009 VA Examination was conducted and the Veteran's audiometric results were the following:


500
1000
2000
3000
4000
Right
10
0
10
50
60
Left
10
5
10
55
60

Word recognition testing using the recorded Maryland CNC Word List yielded a
Score of 96 percent in the right ear and 92 percent in the left ear.  The examiner opined that it was less likely than not that the Veteran's hearing loss was etiologically related to his active duty or aggravated by his active duty service.   In regard to the Veteran's claim of service-connection for tinnitus the examiner opined that it was less likely than not that the veteran's claim of tinnitus was a result of military service.  See December 2009 VA Examination.

In November 2013, the Veteran's claim was once again remanded by the Board for a new VA audiological examination for the purpose of ascertaining the nature and extent of any tinnitus present and obtaining an opinion as to whether the tinnitus was etiologically related to his active service.  See November 2013 Remand.  A February 2014 VA Examination was conducted and the Veteran's audiometric results were the following:


500
1000
2000
3000
4000
Right
10
5
10
50
55
Left
10
5
10
60
60

Word recognition testing using the recorded Maryland CNC Word List yielded a score of 96 percent in the right ear and 92 percent in the left ear.  The VA examiner found that it was as likely as not that this veteran's bilateral constant tinnitus was aggravated in severity beyond normal progression during his active duty military service.   See February 2014 C&P Exam.  The Veteran was granted a 10 percent disability rating for tinnitus, effective from May 2006, in May 2014.  See May 2014 Rating Decision.  

In May 2015, the Veteran's claim was once again remanded by the Board for a new VA audiological examination to determine the nature and etiology of the Veteran's bilateral hearing loss and also to determine if the Veteran's hearing loss was aggravated by the Veteran's service connected tinnitus.   See May 2015 Remand.  

A May 2016 VA Examination was conducted and the Veteran's audiometric results were the following:


500
1000
2000
3000
4000
Right
5
0
35
60
60
Left
5
0
25
60
60

Word recognition testing using the recorded Maryland CNC Word List yielded a score of 96 percent in the right ear and 100 percent in the left ear.   The examiner opined that the Veteran:

 "had a pre-existing hearing loss at military entrance in September 1967 and a significant shift was not noted at military exit in April 1974.  Veteran had a significant amount of civilian noise exposure after his first period of military service.  He then re-enlisted in the Army National Guard in 1986. A shift in hearing was noted in 1986 compared to his exit testing in 1974. Therefore, the shift in hearing was at least as likely as not caused by his civilian occupational noise exposure. Veteran served in the National Guard from 1986-2006 with two periods of active duty service (Jan 1991 - May 1991 and Jan 2003 - Dec 2004). Audiometric testing was completed before and after both periods of active duty and a significant shift in hearing was NOT noted for either time period. It should be noted that veteran worked as a civilian electronics technician for 22 years while he was serving in the National Guard. Therefore, it is less likely than not that the veteran's hearing loss is the result of military noise exposure and at least as likely as not the result of civilian noise exposure."  See May 2016 C&P Exam.

Legal Criteria

The Veteran contends that he was exposed to jet engine noise during his active duty.  See March 2013 Service Record, November 2006 NOD, May 2007 Correspondence.  For this reason, he asserts that he is entitled to service connection for bilateral hearing loss.  In essence, the Veteran contents that his hearing loss disability either developed during service, was aggravated during service, or is etiologically related to, or aggravated by, his service-connected tinnitus.  

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.   See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309 (a), such as sensorineural hearing loss, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303 (b).

Service connection for sensorineural hearing loss will rebuttably presumed if it is manifest to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101 , 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307 , 3.309(a); see also M21-1MR III.iv.4.B.12.a ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309 (a).").  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40  (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Service connection may also be granted for a disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service. 38 C.F.R. § 3.303 (d).

Additional laws and regulations apply when there is evidence that a disability preexisted service.  A veteran is presumed to be in sound condition when entering service, except for conditions "noted" on entrance or where clear and unmistakable evidence demonstrates that an injury or disease preexisted service, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003). Only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness.  38 C.F.R. § 3.304 (b). 

If the disability is shown to be preexisting, it will be presumed to have been aggravated by service where there was an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id.  at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley, the Court held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant." Id. at 367.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms, but does not necessarily include opinions on the cause or etiology of any current disability. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to provide a diagnosis of a simple condition such as tinnitus. See Charles v. Principi, 16 Vet. App. 370 (2002).  However, the Veteran is not competent to provide evidence as to more complex medical questions such as his degree of hearing loss based on decibels and Hertz frequencies.  See e.g. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) holding that unlike varicose veins in Barr v. Nicholson, 21 Vet. App. 303, 308 (2007), a lay diagnosis is insufficient for service connection when the disability in question is a complex medical condition.

Service connection may also be awarded on secondary basis for a disability that is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.   See Allen v. Brown, 7 Vet. App. 439, 448   (1995); 38 C.F.R. § 3.310 (2015).

Analysis - Service Connection

After review of the record, the Board concludes that service connection for the Veteran's bilateral hearing loss disability is not warranted.  

The Board observes that the Veteran's hearing loss disability preexisted prior to his entrance into the military.  In this case, the Veteran's hearing loss was "noted" prior to entry.  The entry audiogram at the time of the Veteran's September 1967 enlistment examination into the U.S. Navy showed the following threshold:


500
1000
2000
3000
4000
Right
-5
-10
-10
Did not test
40
Left
0
0
-10
Did not test
40

However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
Add
15
15
10
10
10
5
10
10

Conversion of the Veteran's entrance examination results in the following:


500
1000
2000
3000
4000
Right
10
0
0
Did not test
45
Left
15
10
0
Did not test
45
 
As the readings at 4000 Hertz exceed 40 decibels, the record reflects a hearing loss bilateral hearing loss at the time of the Veteran's entry into active duty.  See 38 C.F.R. § 3.385.    As such, the Veteran's hearing loss disability was "noted" prior to entry and had initially manifested prior to service, and therefore the Veteran's disability did not incur in service.  See Shedden v. Principi, 38 C.F.R. § 3.303 (d).  

Having determined that the Veteran's disability existed prior to service, the Board must not determine whether the disability underwent an increase in severity during service.  With respect to the Veteran's first period of active service, the Board observes that the Veteran hearing loss disability does not appear to have undergone an increase in severity in severity during service.  While there are slightly higher audiometric readings recorded during the March 1974 separation examination, the May 2016 examiner after reviewing the findings noted that a "significant shift" was not seen and that there was no aggravation during service.  This opinion is highly probative as it was rendered by a trained health care provider who reviewed the pertinent medical records and interviewed the Veteran recording his contentions.  

Similarly, the evidence does not show an increase in severity during the Veteran's subsequent periods of active duty.  In this respect, the examiner noted a threshold shift during the Veteran's reenlistment with the National Guard, but termed that the shift was caused by civilian occupational noise exposure.  The examiner emphasized that audiometric testing completed before and after both periods of the Veteran's active duty in 1991 and 2003-2004 did not show a significant threshold shift.  The examiner again noted the Veteran's 22 year history of being a civilian electronic technician.  Accordingly, the Board concludes that there was no increase in severity of the Veteran's hearing loss disability during any period of active duty or active duty for training.  Accordingly, service connection based on aggravation of a preexisting disability is not warranted.  

In reaching this conclusion, the Board acknowledges that the Veteran was exposed to noise during service.  His Military Occupation Specialty (M.O.S) listed on his DD-214 indicates that he worked in an occupation in which he was exposed to loud noises.  Moreover, in support of the claim there is a memorandum in the Veteran's personnel records, from October 2004, by the State Safety and Occupational Health Manager for the Veteran's National Guard unit, outlining the unit's noise exposure during their deployment from February 2003 through November 2004, without hearing protection.  Additionally, the Veteran testified to his noise exposure in his August 2008 hearing.  

However, despite the Veteran's exposure to noise, the Board has placed great probative weight on the conclusions reached by the May 2016 examiner.  The opinion reached by the examiner is consistent with the finding of the earlier examiner in February 2009 that concluded that the Veteran's hearing loss did not show a substantial change in sensitivity during service and that the hearing loss disability was not exacerbated by military service.  

In finding that the May 2016 VA opinion is more probative than that expressed by the Veteran's lay testimony, the Board notes that "[M]ost of the probative value of a medical opinion lies in its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In this case, the May 2016 opinion contains an analysis that is supported by the by the record and clearly articulates the rationale for concluding that the Veteran's hearing loss is not related to service.  Therefore, it is entitled to great probative weight.

With respect to the Veteran's lay contentions, the Veteran has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiologic conditions; he is therefore a layperson in this regard.  However, in this case, the competent evidence  from the February 2009 and May 2016 examiners demonstrates that he had hearing loss prior to his service and that there was not an increase in severity in his hearing loss during his periods of active service or active duty for training.  

Accordingly, the Board finds that the weight of the evidence is against a finding that the Veteran's bilateral hearing loss disability was aggravated by his active military service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).

Secondary Service Connection

The Veteran has also contended that his hearing loss disability is aggravated by his service-connected tinnitus.  Upon review of the evidence, the Board finds that the weight of the evidence is against a finding that the Veteran's hearing loss disability is either due to, or aggravated by his tinnitus.  In May 2016, the VA examiner opined that Veteran's hearing loss was not caused or aggravated by tinnitus.  See May 2016 C&P Exam.  This opinion is given great weight as it was rendered by a trained health care provide who reviewed the record, examined the Veteran, and provide a rationale for how the opinion was reached.  Accordingly, service connection for hearing loss as secondary to tinnitus is not warranted.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

Conclusion

In reaching these conclusions, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R § 3.102 (2016).

The Board has also considered the statements of the Veteran regarding the etiology of his hearing loss disability and its relationship to tinnitus.  However, he is not shown to have the requisite medical expertise necessary to diagnose hearing loss or render a competent medical opinion regarding its severity or etiology. Grottveit v. Brown, 5 Vet. App. 91, 93   (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95   (1992).  Consequently, his statements are afforded no probative value with respect to the medical question of whether hearing loss was aggravated by active service or his service connected tinnitus.

Accordingly, the Board concludes the preponderance of the evidence weights against a finding that the Veteran's current hearing loss disability is related to the acoustic trauma sustained in service or is secondary to his service-connected tinnitus.  Accordingly, the claim is denied.  


ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


